     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 1 of 12




 1    WO                                                                                        SC

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     Isiah Romont Hill,                              No. CV 19-05693-PHX-JAT (MTM)
10                          Plaintiff,
11     v.                                              ORDER
12
       Arizona Department of Corrections, et
13     al.,
14                          Defendants.
15
      I.     Procedural Background
16
             On August 20, 2019, Plaintiff Isiah Romont Hill, who is in the custody of the
17
      Arizona Department of Corrections (ADC), filed a “State Court Complaint” in Maricopa
18
      County Superior Court case #CV 2019-004926 against several Defendants, including
19
      ADC. (Doc. 1-3 at 3-6.)1 In his Complaint, Plaintiff asserted violations of his First through
20
      Fourteenth Amendment rights allegedly stemming from the use of excessive force and
21
      restrictions on seeing one of his children. The State of Arizona was served on October 30,
22
      2019.2 On November 27, 2019, the State and ADC removed the case to this Court based
23
      upon federal question subject matter jurisdiction. (Doc. 1.)
24
             On December 5, 2019, Plaintiff filed a motion to strike the notice of removal
25
26           1
             The citation refers to the document and page number generated by the Court’s
27    Case Management/Electronic Case Filing system.
             2
28              Although the State of Arizona was not a named Defendant, it was served with the
      Complaint and has noted that, to the extent Plaintiff seeks relief against ADC, the State is
      the real party in interest.
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 2 of 12




 1    (Doc. 4), which the Court construed as a motion to remand to state court. On December 9,
 2    2019, Plaintiff filed two notices (Docs. 5 and 6). On December 12, 2019, Defendants filed
 3    a response to Plaintiff’s motion to strike (Doc. 7). On December 18, 2019, Plaintiff filed
 4    a motion to proceed (Doc. 8) and a motion to suppress (Doc. 9). On January 2, 2020,
 5    Plaintiff filed an objection to Prison Litigation Reform Act (PLRA) review (Doc. 10) and
 6    another notice (Doc. 11). On January 8, 2020, Plaintiff filed a motion to stay (Doc. 12),
 7    and on January 14, 2020, he filed a motion for ruling on his motion to suppress (Doc. 13).
 8           In a January 28, 2020 Order, the Court overruled Plaintiff’s objection to PLRA
 9    review of his Complaint,3 denied his notices to the extent that any relief was sought and
10    denied his motions (Doc. 14). The Court also dismissed the Complaint with leave to file a
11    first amended complaint on the court-approved form within 30 days.4 (Id.)
12           On February 3, 2020—apparently before he had received the Court’s January 28,
13    2020 Order—Plaintiff filed a motion for the status of his motion to suppress (Doc. 15). In
14    a February 5, 2020 Order (Doc. 16), the Court granted the motion for status to the extent
15    the February 5 Order informed him of the status of this action and his motion to suppress.
16    Plaintiff then filed a “Motion to Strike/or Impeach Submitted Notice of Judged Fact Rule
17    201” (Doc. 18). In that motion, Plaintiff asked the Court to strike the removal of this action
18    from the record, which the Court denied (Doc. 21).
19           On February 20, 2020, Plaintiff filed a First Amended Complaint (Doc. 23) but did
20    not comply with the Order to use the court-approved form. Plaintiff also filed, among other
21    motions, a motion for entry of default judgment (Doc. 26). In an April 20, 2020, Order,
22    the Court dismissed the First Amended Complaint for failure to comply with court orders
23    and denied Plaintiff’s motions. The Court granted Plaintiff an additional opportunity to
24    file an amended complaint using the court-approved form (Doc. 30).
25
26           3
                 See 28 U.S.C. § 1915A(a).
27           4
                The Court granted Plaintiff 30 days to file a first amended complaint using this
28    Court’s approved form complaint for use by prisoners. (Id.) The Court expressly warned
      Plaintiff that failure to use the court-approved form complaint could result in an amended
      complaint being ordered stricken. (Id. at 3-4.)

                                                  -2-
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 3 of 12




 1           On June 1, 2020, Plaintiff filed a motion for reconsideration of the denial of his
 2    motion for entry of default judgment (Doc. 34). In an Order filed on June 8, 2020, the
 3    Court denied the motion for reconsideration (Doc. 35) but granted Plaintiff a 30-day
 4    extension of time to file a second amended complaint using the court-approved order.
 5    (Doc. 35.)
 6           On June 11, 2020, Plaintiff filed a motion, apparently prior to receiving a copy of
 7    the Court’s June 8 Order, for an extension of time to file an amended complaint because
 8    he was on a locked-down yard (Doc. 36). Plaintiff also requested the status of his “default
 9    motion.” On June 15, 2020, Plaintiff filed a motion to stay all proceedings “until his
10    Declaration for entry of default [wa]s decided.”      (Doc. 37.)    Plaintiff also filed an
11    application for entry of default (Doc. 38). Plaintiff subsequently filed another motion to
12    stay (Doc. 39), a motion for entry of default judgment (Doc. 41), a motion for a permanent
13    injunction (Doc. 42), a request for the court-approved form complaint (Doc. 43), an
14    amended motion for default judgment (Doc. 44), a declaration in support of his amended
15    motion for default judgment (Doc. 45), a motion for status of his motion for default
16    judgment and other filings (Doc. 46), an objection to the PLRA (Doc. 48), a motion for
17    default judgment (Doc. 49) and supporting declaration (Doc. 50), a Second Amended
18    Complaint (Doc. 51), a motion to nullify Second Amended Complaint (Doc. 52), a motion
19    to stay Second Amended Complaint (Doc. 54), an extended reply (Doc. 54) to Defendant’s
20    notice of non-response, and an extended reply (Doc. 55) to Defendants’ notice of non-
21    response.
22           In an Order filed on July 23, 2020, the Court denied Plaintiff’s motions except to
23    the extent that the Court addressed the status of filings and dismissed the Second Amended
24    Complaint with leave to amend (Doc. 56). On July 29, 2020, Plaintiff filed an objection
25    (Doc. 57), a motion for reconsideration (Doc. 58), and a motion for clarification (Doc. 59).
26    The Court overruled Plaintiff’s objection and denied the motions (Doc. 61).
27    II.    Pending Filings
28           On August 3, 2020, Plaintiff filed a “Motion for the Record and to Report Judicial



                                                 -3-
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 4 of 12




 1    Misconduct and a Violation of due process/Render Void” (Doc. 60). On August 10, 2020,
 2    Plaintiff filed a motion to dismiss his August 3 Motion (Doc. 62). The motion to dismiss
 3    will be granted.
 4           In addition, Plaintiff filed yet another motion for entry of default (Doc. 63) and
 5    motion for entry of default judgment (Doc. 64), a motion for clarification (Doc. 65), a Third
 6    Amended Complaint (Doc. 66), a motion to amend the Third Amended Complaint (Doc.
 7    67) and a one-page attachment to the Third Amended Complaint (Doc. 68), a notice of
 8    PLRA (Doc. 69), a notice of filing habeas corpus case (Doc. 70), a motion for entry of a
 9    permanent injunction (Doc. 71), a motion for status of his motion for entry of a permanent
10    injunction (Doc. 72), a supplement to the motion for permanent injunction (Doc. 73), a
11    motion for status of default (Doc. 74) and amended motion for status of default (Doc. 75)
12    (which moots the motion at Doc. 74), and a motion for hearing (Doc. 78).
13           The Court will grant Plaintiff’s motions for status to the extent discussed herein and
14    will otherwise deny those motions. The Court will deny Plaintiff’s notices to the extent
15    that any relief is sought therein.
16           The Court will deny the motions for entry of default, entry of default judgment, and
17    for clarification. The Court has previously denied Plaintiff’s motions for entry of default,
18    entry of default judgment, and reconsideration of those denials. The Court declines to
19    again reconsider those decisions.
20           In his motion for a permanent injunction and supplement,5 Plaintiff claims this Court
21    agreed to enter an injunction in response to his motion for a permanent injunction (Doc.
22    42). He claims the Court invalidated his conviction and sentence and that “the Defendant”
23    admitted as much; neither statement is true. Plaintiff also inaccurately claims the Court
24    ordered him to file a petition for habeas corpus.6 Accordingly, Plaintiff’s motion for a
25
26           5
               In his supplement, Plaintiff seeks a three-judge panel to address the motion. There
27    is no basis for referring this matter to a three-judge panel.
             6
                 With respect to filing a petition for writ of habeas corpus, the Court informed
28    Plaintiff that he could not obtain release in a § 1983 case and that such relief was only
      available in federal court in a habeas corpus case. The Court in no way indicated that the
      mere filing of a habeas corpus petition would result in release, merely that Plaintiff could

                                                  -4-
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 5 of 12




 1    permanent injunction, as supplemented, will be denied, as will his motion for hearing.
 2           Plaintiff has filed a motion for leave to amend his Third Amended Complaint to add
 3    largely unidentified persons or entities as defendants and to allege additional claims
 4    concerning events occurring since 2008.7 Local Rule of Civil Procedure 15.1 requires a
 5    party seeking leave to amend to submit a proposed amended pleading. Plaintiff has not
 6    submitted a proposed fourth amended complaint. Accordingly, the Court will deny the
 7    motion for leave to amend.
 8           The Court will dismiss the Third Amended Complaint for failure to state a claim
 9    and dismiss this case.
10    III.   Statutory Screening of Prisoner Complaints
11           The Court is required to screen complaints brought by prisoners seeking relief
12    against a governmental entity or an officer or an employee of a governmental entity. 28
13    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
14    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
15    relief may be granted, or that seek monetary relief from a defendant who is immune from
16    such relief. 28 U.S.C. § 1915A(b)(1)-(2).
17           A pleading must contain a “short and plain statement of the claim showing that the
18    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
19    not demand detailed factual allegations, “it demands more than an unadorned, the-
20
21    not obtain release via a § 1983 case.
22           Specifically, the Court stated:
                     Plaintiff may not obtain release from incarceration in a civil rights
23           case. Generally, “[c]hallenges to the validity of any confinement or to
             particulars affecting its duration are the province of habeas corpus,” whereas
24           a civil rights action is the proper channel for “requests for relief turning on
             circumstances of confinement.” Muhammad v. Close, 540 U.S. 749, 750
25           (2004); see Hill v. McDonough, 547 U.S. 573, 579 (2006); Nelson v.
             Campbell, 541 U.S. 637, 643 (2004). Accordingly, Plaintiff’s motion for an
26           injunction will be denied without prejudice to Plaintiff filing a petition for
             writ of habeas corpus under 28 U.S.C. § 2254.
27    (Doc. 56 at 4 (addressing Plaintiff’s motion for a permanent injunction, Doc. 42.))
28           7
              As he previously has, Plaintiff claims that he has immunity, he was never properly
      convicted, and he is being illegally incarcerated.

                                                   -5-
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 6 of 12




 1    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
 2    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
 3    conclusory statements, do not suffice.” Id.
 4           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
 5    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
 6    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
 7    that allows the court to draw the reasonable inference that the defendant is liable for the
 8    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
 9    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
10    experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
11    allegations may be consistent with a constitutional claim, a court must assess whether there
12    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
13           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
14    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
15    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
16    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
17    U.S. 89, 94 (2007) (per curiam)).
18    IV.    Third Amended Complaint
19           In his three-count Third Amended Complaint, Plaintiff asserts claims for excessive
20    force, cruel and unusual punishment, false imprisonment, and violation of associational
21    rights. Plaintiff sues Charles Ryan, the former ADC Director, South Unit Sergeant David
22    Dickey, and Corrections Officers (COs) DeFeo and Slade. Plaintiff seeks compensatory
23    and punitive relief.
24           In Count I, which Plaintiff designates as an excessive force claim, Plaintiff asserts
25    that being forced to report “by my illegally given illegal living area” constitutes excessive
26    physical force. (Doc. 66 at 3.) As his injury, Plaintiff asserts attempted suicide, mental
27    harm, insomnia, illness, stress, and a “broken heart.”
28           In Counts II and III, Plaintiff purports to assert the same “facts” and injuries against



                                                     -6-
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 7 of 12




 1    the same Defendants as Count I and asks the Court to see “attached Complaint CV# 2019-
 2    4926,” i.e., his original Complaint. Plaintiff claims Defendants admitted the facts alleged
 3    pursuant to “Rule 8(B)(6),” apparently referring to Rule 8(b)(6) of the Federal Rules of
 4    Civil Procedure. (Doc. 66 at 4, 5.)
 5           In a “case summary” attached to the Third Amended Complaint, Plaintiff refers to
 6    page eight of his original Complaint8 which, according to Plaintiff, Defendants admitted
 7    under Rule 8(b)(6). Plaintiff states this Court screened his Second Amended Complaint
 8    and claims, incorrectly, that the Court found his sentence and conviction in his state
 9    criminal case, CR 2006-009614, were void. He further claims that Heck v. Humphrey, 520
10    U.S. 477, 486-87, 490 (1994), does not bar his claims. Plaintiff states that he is dropping
11    a basic necessities claim and asserting an Eighth Amendment claim for cruel and unusual
12    punishment. (Id. at 7.)
13           In the second attached page, Plaintiff asserts “all defendants” were or are violating
14    his Fourth Amendment rights by restraining him from leaving prison grounds. (Id. at 8.)
15    He claims that his arrest, conviction, and sentence constitute an illegal seizure that prevents
16    him from returning home and seeing his daughter. He claims Defendants admitted they
17    failed to indict him for a crime, and he claims he has “immunity to move about” at will.
18    (Id.) He claims Defendants had no right to restrain him and prevent his children from
19    seeing him by guarding the prison perimeter fences. He claims excessive force is being
20    used in preventing him from leaving prison and forcing him and his daughter to comply
21    with inapplicable policies to see each other. He claims that no Defendant has legal
22    authority over him or his daughter, but they are nevertheless preventing him and his
23    daughter from seeing each other.
24           In a third attached page, Plaintiff asserts that he is like a slave on a plantation and is
25    “illegally” told what to do, which he characterizes as cruel and unusual punishment and
26    false imprisonment. (Id.at 9.) Plaintiff asserts that Ryan is a “direct defendant” in
27    Plaintiff’s criminal case and is therefore “clearly aware” that Plaintiff has immunity.
28
             8
                 Plaintiff’s Complaint contained only four pages. (Doc. 1-3 at 3-6.)

                                                    -7-
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 8 of 12




 1    Plaintiff asserts that Ryan’s failure to train and supervise “all defendants,” is tantamount
 2    to “aid[ing] and abet[ting] the excessive force/illegal seiz[ure].” (Id.) Plaintiff claims that
 3    Ryan’s alleged acts were malicious and constituted cruel and unusual punishment and false
 4    imprisonment. Plaintiff asserts that in prior cases, “all defendants were named . . . . Their
 5    job is to be aware of what the[y’re] involved in as employees/adults representing the State.”
 6    (Id.) He asserts their lack of concern and failure to act once they became aware of
 7    Plaintiff’s false imprisonment was malicious and sadistic and caused harm. He contends
 8    that “all defendants have illegally used excessive force on plaintiff” since 2008. (Id.) He
 9    seeks $10-25 million a year from each Defendant. In the balance of the attachment,
10    Plaintiff purports to describe the outcomes of several previously filed cases.
11    V.     Failure to State a Claim
12           To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
13    (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
14    (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
15    2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
16    1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
17    as a result of the conduct of a particular defendant and he must allege an affirmative link
18    between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
19    72, 377 (1976).
20           A.     Heck v. Humphrey
21           As the Court has previously informed Plaintiff, he may not seek damages in this
22    case for alleged violations of his constitutional rights during his criminal proceedings
23    unless and until his convictions and sentences have been invalidated. A prisoner’s claim
24    for damages cannot be brought under 42 U.S.C. § 1983 if “a judgment in favor of the
25    plaintiff would necessarily imply the invalidity of his conviction or sentence,” unless the
26    prisoner demonstrates that the conviction or sentence has previously been reversed,
27    expunged, or otherwise invalidated. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
28    Plaintiff has failed to establish that his convictions or sentences have been invalidated, his



                                                   -8-
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 9 of 12




 1    assertions to the contrary notwithstanding. Accordingly, to the extent that Plaintiff asserts
 2    a claim for false arrest or malicious prosecution, such claims are barred as not having
 3    accrued under Heck.
 4            B.     Excessive Force
 5            Plaintiff asserts that by limiting his freedom and restricting what he may do while
 6    incarcerated, “Defendants” have used excessive force, even if not physical. When a
 7    prisoner claims that prison officials violated his Eighth Amendment rights by using
 8    excessive physical force, the relevant inquiry is “whether force was applied in a good-faith
 9    effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”
10    Hudson v. McMillian, 503 U.S. 1, 7 (1992). However, the Supreme Court has made it clear
11    that not every use of physical force violates the Eighth Amendment:
12            That is not to say that every malevolent touch by a prison guard gives rise to
              a federal cause of action. See Johnson v. Glick, 481 F.2d [1028, 1033 (2nd
13
              Cir. 1973)] (“Not every push or shove, even if it may later seem unnecessary
14            in the peace of a judge’s chambers, violates a prisoner’s constitutional
              rights”).
15
16    Id. at 9.
17            Plaintiff asserts that his incarceration is unlawful and that merely being confined
18    within the prison perimeter, and being subject to prison rules, constitutes excessive force.
19    As discussed above and in previous orders, Plaintiff has not established that his convictions
20    or sentences have been invalidated and his vague assertions to the contrary do not alter the
21    status of his convictions and sentences.9 Consequently, Plaintiff cannot and has not alleged
22
              9
23              Plaintiff wrongly claims to never have been indicted by a grand jury. On October
      6, 2006, Petitioner was indicted in Maricopa County Superior Court on more than 80
24    counts, including conspiracy, illegal control of an enterprise, attempted illegal control of
25    an enterprise, operating or maintaining a house of prostitution, attempted pandering,
      kidnapping, sexual assault, attempted child prostitution, sexual abuse, use of wire
26    communication for electronic communication in drug related transactions, child
27    prostitution, threatening or intimidating, transporting persons for purposes of prostitution,
      and pandering. See Hill v. White, No. CV10-01339-PHX-GMS (LOA) (D. Ariz. Apr. 4,
28    2011) (Report and Recommendation), Doc. 45 at 1-2 (citing state court record), adopted
      on May 2, 2011, Doc. 54.

                                                  -9-
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 10 of 12




 1    facts to support that he is illegally confined and subjected to prison rules.10 Plaintiff
 2    otherwise fails to allege facts to support that anyone has used physical force against him,
 3    much less excessive physical force. Accordingly, Plaintiff fails to state a claim for
 4    excessive force.
 5           C.      Associational Rights
 6           Plaintiff also appears to be asserting a violation of his right to family association.
 7    The substantive due process right to familial association is well established. Rosenbaum
 8    v. Washoe Cty., 663 F.3d 1071, 1079 (9th Cir. 2010).11 Parents possess a “fundamental
 9    liberty interest” in companionship with their children. Id.; see Troxel v. Granville, 530
10    U.S. 57, 65 (2000) (plurality opinion) (“the interest of parents in the care, custody, and
11    control of their children—is perhaps the oldest of the fundamental liberty interests
12    recognized by this Court”). The extent to which this right survives incarceration is unclear.
13    See Overton v. Bazzetta, 539 U.S. 126, 131 (2003) (declining to determine the extent to
14    which familial association right survives incarceration because prison visitation limits were
15    rationally related to legitimate penological interests) (citing Turner v. Safley, 482 U.S. 78,
16    89 (1987)); Dunn v. Castro, 621 F.3d 1196, 1201, 1202 (9th Cir. 2010) (distinguishing
17    incarcerated plaintiff’s right to visits with his child from an “ordinary father[’s] . . . general
18    right to a relationship with his child”; finding instructive the Overton Court’s “hesitation
19    in articulating the existence and nature” of such a right in the context of visitation).
20    “Official conduct that ‘shocks the conscience’ in depriving parents of [a relationship with
21    their children] is cognizable as a violation of due process[.]” Capp v. County of San Diego,
22    940 F.3d 1046, 1060 (9th Cir. 2019) (quoting Wilkinson v. Torres, 610 F.3d 546, 554 (9th
23
             10
                 Incarceration pursuant to a valid conviction does not violate the Thirteenth
24    Amendment. “The Thirteenth Amendment declares that ‘[n]either slavery nor involuntary
25    servitude, except as punishment for crime whereof the party shall have been duly
      convicted, shall exist within the United States, or any place subject to their jurisdiction.’”
26    United States v. Kozminski, 487 U.S. 931, 942 (1988) (quoting Amendment XIII)
27    (Emphasis added)). “By its terms [the Thirteenth] Amendment excludes involuntary
      servitude imposed as legal punishment for a crime.” Id. at 943.
28           11
                There are also First Amendment rights to familial association. Lee v. City of Los
      Angeles, 250 F.3d 668, 685 (9th Cir. 2001).

                                                    - 10 -
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 11 of 12




 1    Cir. 2010) (alteration in Capp)). “While the right [to familial association] is a fundamental
 2    liberty interest, officials may interfere with the right if they provide the parents with
 3    fundamentally fair procedures.” Keates v. Koile, 883 F.3d 1228, 1236 (9th Cir. 2018)
 4    (internal citations and quotations omitted).
 5           Plaintiff fails to allege facts—other than his mere imprisonment—to support when
 6    and how each Defendant violated his right of familial association. He also fails to allege
 7    whether any Defendant provided a basis for his or her purported denial of visitation.
 8    Accordingly, Plaintiff fails to state a claim for denial of associational rights.
 9    VI.    Dismissal without Leave to Amend
10           Because Plaintiff has failed to state a claim in his Third Amended Complaint, the
11    Court will dismiss his Third Amended Complaint. “Leave to amend need not be given if
12    a complaint, as amended, is subject to dismissal.” Moore v. Kayport Package Express,
13    Inc., 885 F.2d 531, 538 (9th Cir. 1989). The Court’s discretion to deny leave to amend is
14    particularly broad where Plaintiff has previously been permitted to amend his complaint.
15    Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir. 1996).
16    Repeated failure to cure deficiencies is one of the factors to be considered in deciding
17    whether justice requires granting leave to amend. Moore, 885 F.2d at 538.
18           Plaintiff has made three efforts at crafting a viable complaint and appears unable to
19    do so despite specific instructions from the Court.           The Court finds that further
20    opportunities to amend would be futile. Therefore, the Court, in its discretion, will dismiss
21    Plaintiff’s Third Amended Complaint without leave to amend.
22    IT IS ORDERED:
23           (1)     Plaintiff’s Motion to Dismiss (Doc. 62) his “Motion for the Record and to
24    Report Judicial Misconduct and a Violation of due process/Render Void” is granted and
25    the “Motion for the Record” (Doc. 60) is dismissed.
26           (2)     Plaintiff’s motion to add to his Third Amended Complaint (Doc. 67) and his
27    attachment to the Third Amended Complaint (Doc. 68) are denied to the extent that any
28    relief is sought.



                                                   - 11 -
     Case 2:19-cv-05693-JAT--MTM Document 79 Filed 01/21/21 Page 12 of 12




 1           (3)    The Third Amended Complaint (Doc. 66) and this action are dismissed for
 2    failure to state a claim, and the Clerk of Court must enter judgment accordingly.
 3           (4)    Plaintiff’s motion for status of his motion for a permanent injunction (Doc.
 4    72) is granted to the extent stated herein.
 5           (5)    Plaintiff’s notices (Docs. 69, 70) are denied insofar as any relief is sought
 6    therein.
 7           (6)    Plaintiff’s remaining motions (Docs. 63, 64, 65, 67, 71, 75, and 78) are
 8    denied.
 9           (7)    The docket shall reflect that the Court, pursuant to 28 U.S.C. § 1915(a)(3)
10    and Federal Rules of Appellate Procedure 24(a)(3)(A), has considered whether an appeal
11    of this decision would be taken in good faith and concludes that an appeal would not be
12    taken in good faith.
13           Dated this 21st day of January, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    - 12 -
